Title: To George Washington from Benjamin Tallmadge, 25 June 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Wethersfield June 25th 1781
                        
                        I am this moment honored with Your Excellency’s favor of yesterday. The Count De Rochambeau left Hartford
                            yesterday, & is at Farmington this Evening. Tomorrow he proposes, with the first Division of his Troops, to be at
                            Southington; on Wednesday in a part of Woodbury, & on Thursday at Newtown, where he proposes halting for a few
                            Days, & hopes to have the honor of seeing your Excellency at that place.
                        Assoon as Your Excellency shall have left New Windsor, I conclude it will be necessary to alter the Stages of
                            Expresses in the western Quarter of this State.
                        I am very busily employed in procuring the Sadlery furniture, Swords &c. for the Regt but as the
                            public have but little money & no Credit, the Wheels drag heavily on. The Genl Assembly has ordered a small
                            confiscated Estate to be sold, & the Avails are to be put into my hands to procure the necessary furniture for the
                            mounted Dragoons, & I am this Day informed that the Governor & Council of Safety have appointed me to make
                            Sale of another small Estate for the same purpose. As they will be sold for hard money only (the good effects
                                even from the expectation of which I have already experienced among the Artificers) I hope to have
                            the necessary furniture prepared very shortly. I shall send on to Camp in 5 or 6 Days about 30 remounted Dragoons,
                            compleatly equiped (Cloathing excepted) & I hope as many as 60 additional ⅌ Boots, 60 sword belts, 60 leather
                            Caps, 130 Cartouch Boxes, &c. The remainder of those Articles to Compleat the mounted Dragoons to about 240 or
                            250, together with about 140 Saddles, Bridles, halters, Holsters, & Portmanteaus Compleat, as many new Swords,
                            Spurs &c. &c. I have already Contracted for, & I trust will be ready in about three Weeks. I fear
                            we shall not get our Complement of Horses, as State Securities, which have been  to purchase Horses for the Regt are not in Demand, & those Horses that have been sent in
                            are not so proper for the Dragoon service as I could wish.
                        I shall duly notify Your Excellency of my Transactions, & have the honor to be, With great Regard,
                            & Esteem, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    